Citation Nr: 0720343	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the amount of $12,948.

[The issue of entitlement to special monthly pension, based 
on the need for regular aid and attendance, is the subject of 
a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The claims file is now associated with 
the RO in Jackson, Mississippi.  

The veteran originally requested a videoconference hearing 
before a member of the Board.  An April 2006 VA Report of 
Contact provides that he informed VA that he no longer 
desired a hearing and wanted his claim to go directly to the 
Board for a decision.  Accordingly, the Board concludes that 
the veteran has effectively withdrawn his request for such a 
hearing.  38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  The overpayment of VA pension benefits, in the amount of 
$12,948, resulted from fault on the part of VA.

2.  Recovery of the overpayment would deprive the veteran of 
basic necessities.

3.  Waiver of the overpayment would not result in unfair 
enrichment to the veteran.

4.  Denial of waiver of the overpayment would defeat the 
purposes of the award of VA benefits.

CONCLUSION OF LAW

Recovery of an overpayment of VA pension benefits in the 
amount of $12,948 is against equity and good conscience and, 
therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002); 38 C.F.R. § 1.963(a), 1.965(a) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks waiver of recovery of an overpayment of VA 
pension benefits in the amount of $12,948.  

The appellant does not question the amount of the 
indebtedness at issue.  As the validity of the indebtedness 
is not now in issue, and because the Board is satisfied that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  The issue is whether the appellant is entitled 
to a waiver of recovery of the indebtedness.

In March 2002, the RO granted non-service-connected pension.  
A March 2002 letter advised the veteran that he must promptly 
report any change in his income, (including Social Security 
Benefits) to VA. 

A December 2003 VA Report of Contact provides that the 
veteran informed VA that his spouse started receiving income 
from the Social Security Administration (SSA), and received a 
lump sum retroactive payment of $13,000 in November 2003.  
She received her first regular check for $513 on December 3, 
2003.  The veteran waived due process and requested immediate 
action to avoid overpayment.  The veteran reported that he 
would soon start receiving SSA benefits and would call VA 
when he did.  

In correspondence received by VA in January 2004, the veteran 
stated that he was recently informed that his SSA payments 
would start February 3, 2004.  He noted that he had been told 
that he could not draw both pension [VA] and disability [SSA] 
benefits.  He said that if this was true, he needed his VA 
pension to stop effective immediately.  

In October 2004 correspondence, the Jackson RO informed the 
veteran that it had received his claims file from the RO at 
Little Rock, Arkansas.  "Apparently" the Little Rock RO did 
not process his request to count his spouse's income when she 
started receiving SSA benefits, and did not take action when 
it received his January 2004 letter stating that he was in 
receipt of SSA benefits.  The Jackson RO asked the veteran to 
furnish all SSA award letters for him and his wife and for 
any retroactive benefits received.  VA would then take action 
to count his SSA benefits which would result in his payments 
being stopped and an overpayment would be created.  

A February 2005 VA Report of Contact provides that SSA 
informed the Jackson RO that the veteran received a 
retroactive payment of $39,980.70 on January 2, 2004.  His 
wife received a retroactive payment of $13,502 on October 30, 
2003.  

In October 2005, the veteran submitted a VA Form 20-5655, 
Financial Status Report (FSR), indicating that he and his 
wife had a combined monthly income of $1706 and total monthly 
expenses of $1944.  The expenses included medical and 
prescription bills.  He had a van worth $10,000.  He had no 
money in checking or savings accounts, and had no stocks or 
bonds.  He had an unpaid balance of $74,000 on an $80,000 
mortgage and was one month past due.

In August 2005, the Committee denied the veteran's request 
for a waiver.  The Committee found no fraud, 
misrepresentation or bad faith on the part of the veteran.  
The Committee addressed the principle of equity and good 
conscience and found that the veteran was responsible for the 
creation of the debt.  He had gained financially at 
government expense.  Financial hardship could not be 
established because the veteran had failed to submit a FSR.

Turning to the relevant law, overpayments created by 
retroactive discontinuance of an award are subject to 
recovery if recovery is not waived.  Waiver of repayment of 
indebtedness is statutorily precluded if there is any 
indication of fraud, misrepresentation of a material fact, or 
bad faith on the part of the person having an interest in 
obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds that the veteran's actions did not represent 
intentional behavior to obtain government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation, or bad faith.  Accordingly, the 
Board's decision on appeal will be limited to the 
determination of whether waiver of recovery of compensation 
benefits is warranted on the basis of equity and good 
conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R. § 
1.965(a).

A review of the claims file leads to the conclusion that the 
veteran was not at fault in the creation of the debt.  The 
veteran informed VA of his and his wife's SSA income in 
December 2003 and January 2004.  Regardless, VA failed to 
stop the veteran's pension payments, as he had requested.  VA 
failed to advise the veteran in any way, or attempt to obtain 
additional details from him, until October 2004.  Indeed, VA 
itself conceded in October 2004 that it had "[a]pparently" 
not responded to the veteran's December 2003 and January 2004 
correspondence.  The veteran did all he could do to avoid the 
problem that was to come. 
 
The facts show that fault can be attributed to the VA with 
respect to the creation of the debt.

The veteran has asserted that the recovery of the overpayment 
of his VA pension benefits would impose financial hardship on 
him.  Based on his FSR, the veteran's income exceeds his 
monthly expenses.  The Board finds that recovery of the 
overpayment would deprive him of basic necessities and 
thereby result in undue hardship.  

Recovery of the overpayment would also defeat the purpose for 
which the veteran's pension benefits were intended - to 
provide need-based VA benefits.  The failure by the veteran 
to make restitution would not result in an unfair gain to 
him, since he promptly informed VA of the receipt of SSA 
benefits by him and his spouse.  

Having considered all of the equities in this case, the Board 
concludes that a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $12,948 is warranted.


ORDER

A waiver of recovery of an overpayment of VA pension 
benefits, in the amount of $12,948, is granted.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


